DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakahara (US 5,971,520).
With respect to claims 1, Nakahara  (Figs.1 and 2) teaches a driving mechanism for a printer 1, the printer having a frame (no numerical reference, shown at the reference 9 or 12 in Fig.1) for accommodating paper (P) and a platen roller 11 coupled to the frame to transfer paper, the driving mechanism comprising a motor 40 for providing a rotary force to the platen roller, a motor pinion 46 disposed on one side of the frame to output the rotary force of the motor, a switching mechanism i.e., reduction gears  30 (Fig.2) coupled to a side wall of the frame to .
 
	Allowable Subject Matter

As presently advised it appears that claims 2-7 avoid the prior art but are objected to as depending from the rejected claim.  These claims would be allowable if rewritten in independent form and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 recites that a driving mechanism having the pressurizing member being disposed between the reduction gears and a fixing member fitted to an end periphery of a rotary shaft to prevent the reduction gears being separated from the rotary shaft.
Claim 5 recites that the reduction gears which  comprises a first reduction gear fitted to a first rotary shaft fixed to one side of the frame and having a driven gear engaging with the motor pinion, a second reduction gear fitted to a second rotary shaft adjacent to the first rotary shaft, a third reduction gear fitted to the first rotary shaft and having a driven gear engaging with a drive gear of the second reduction gear, a fourth reduction gear fitted to the second rotary shaft and having a driven gear engaging with a drive gear of the third reduction gear and a fifth reduction gear fitted to a third rotary shaft adjacent to the second rotary shaft and having one side engaging with a drive gear of the fourth reduction gear and the other side engaging with the final gear.  
Conclusion
         	
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okubo et al.(Figs. 2 and 3)  and Nishitani et al. (Fig.1) disclose art in a driving mechanism having a motor for driving a platen roller, a final gear coupled to the platen roller to receive the reduced rotary force from reduction gears and a pressurizing member which press the reduction gears against the side wall of the frame.  Nishitani et al. and Yoshida et al. teaches a driving mechanism having the pressurizing member being disposed between a driven gear or a reduction gear and a fixing member for driving a supply bobbin or a take-up roller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Anthony H Nguyen/
Primary Examiner, Art Unit 2853